Per Curiam.

Order reversed and motion to punish for contempt is in all respects denied, with costs to the appellant. The respondents appear to be under a complete misapprehension concerning the transaction complained of. The National Insurance Company, which is substantially wholly owned by the defendant-appellant, sent no dollars to Cuba after the injunction was issued, but thereafter entered into an arrangement to convert a debt owing to it in Cuban dollars by a Cuban insurance company into a deposit to its credit in a Cuban bank. All steps taken thereafter by the new management of the subsidiary, or by the defendant-appellant, were not in violation of the injunction, but were calculated to improve the position of that subsidiary.
Peek, P. J., Glennon, Dore, Callahan and Shientag, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion to punish for contempt in all respects denied.